Thornton, J., concurring.
I concur in the foregoing opinion except as to the second point ruled in it. I do not think that the evidence of what the plaintiff said many hours after the happening of the event, by Avhieh he Avas injured, was admissible in evidence. The remark of plaintiff Avas not an admission of a fact. It was an inference or opinion drawn from a number of facts, and so far as Ave are informed by the statement or bill of exceptions, from Avhieh we get all our information on the subject, it was not based on plaintiff’s knoAvledge of all the facts touching the manner in which he was hurt, but upon the statements of others, which might not haAre been true. It does not appear that plaintiff knew or could have known all the facts of the occurrence alluded to. It Avas most improbable that he did know them. In my opinion the remark of the plaintiff that he was to blame, not being an admission of a fact, should not have been allowed to go to the jury.